Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/8/2020, 10/9/2020, 7/28/2021, 10/11/2021, 1/4/2022, 3/22/2022, 7/6/2022 and 8/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Objections
Claims 1, 2 and 4 are objected to because of the following informalities:
Claim 1, line 4, for continuity “the containers” should be --the one or more containers--.
Claim 2, line 2, the limitation “form” should be --from--.
Claim 4, line 4, the limitation “configured to be resist” should be --configured to resist--.
Claim 4, line 5, for continuity “the containers” should be --the one or more containers--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites the limitation "and to optionally" in line 14.  The phrase “and to optionally” renders the claim indefinite because the resulting claim does not set forth the metes and bounds of the patent protection desired. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Prisco et al. (EP 2285436 B1, as cited by Applicant in IDS 6/8/2020).
For claim 1, Prisco et al. discloses an intranasal administration device (as shown in Fig. 1A), comprising: a hand-held unit (Fig. 1A: 22) having a gripping portion (Fig. 1A: 40) and a spray head (as discussed in [0024] and Fig. 1A: 44); a control unit (as discussed in [0014] and Fig. 1A: 26) fluidly coupled to the hand-held unit via at least one connecting tube (as discussed in [0034] and Fig. 1A: 28); one or more containers (as discussed in [0014], [0033] and Fig. 1A: 182) for containing one or more medicaments, the containers being removably coupled to the control unit (as discussed in [0033]).  

For claim 2, Prisco et al. discloses the device of claim 1, wherein the control unit (Fig. 1A: 26) further comprises at least one pump (Fig. 1A: 180) configured to pump medicament form the control unit to the hand-held unit (as discussed in [0033]). 

For claim 3, Prisco et al. discloses the device of claim 1, wherein the device is configured to deliver one or more medicaments to the mucosal tissue of an animal (as discussed in [0008] and [0020]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Arguedas et al. (U.S. Patent Application Publication No. 2009/0018505, as cited by Applicant in IDS 6/8/2020) in view of Monti Jr. (WO 2017/086924 A1, as cited by Applicant in IDS 10/9/2020).
For claim 1, Arguedas et al. discloses an intranasal administration device (as shown in Fig. 4), comprising: a hand-held unit (Fig. 4: 10’’’) having a gripping portion (as discussed in [0023] and Fig. 4: 14) and a spray head (as discussed in [0047] and Fig. 4: 45); one or more containers (as discussed in [0029] and labeled with numeral 46 in Fig. 3) for containing one or more medicaments.
Arguedas et al. fails to show a control unit fluidly coupled to the hand-held unit via at least one connecting tube and the containers being removably coupled to the control unit.  However, Monti Jr. teaches an integrated fluid administration device (as shown in Fig. 1), comprising: a hand-held unit (Fig. 1: 103); a control unit (as discussed in [0065] and Figs. 1, 3a-4b: 100) fluidly coupled to the hand-held unit via at least one connecting tube (Fig. 1: 102); one or more containers (Fig. 1: 104) for containing one or more medicaments, and the containers being removably coupled to the control unit (as discussed in [0014] and [0018]: where additional vials are provided having distinct information labels specific to the fluid intended for a specific animal, thus the device is intended to removably couple the one or more containers). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Arguedas et al. to include the control unit as taught by Monti Jr. for the advantage of implementing software to automatically control the spray delivery of medicaments.

For claim 2, Arguedas et al. as modified by Monti Jr. discloses the device of claim 1, wherein the control unit (Monti Jr. 100) further comprises at least one pump configured to pump medicament form the control unit to the hand-held unit (Monti Jr. as discussed in [0080] and Figs. 4a-4b: 408).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Arguedas et al. to include the at least one pump as taught by Monti Jr. for the advantage of automatically moving the medicament from the control unit to the hand-held unit.

For claim 3, Arguedas et al. as modified by Monti Jr. discloses the device of claim 1, wherein the device is configured to deliver one or more medicaments to the mucosal tissue of an animal (Arguedas et al. as discussed in [0011]).

For claims 21-25, Arguedas et al. as modified by Monti Jr. discloses a method, comprising: providing an apparatus according to claim 1 (as discussed above in the rejection of claim 1); and using the apparatus (Arguedas et al. as discussed in [0011]); comprising using the apparatus to administer a vaccine to a patient, wherein the animal is a livestock animal (Arguedas et al. as discussed in [0020]); and wherein the apparatus is an intranasal vaccination device for vaccinating a large number of feed and companion animals selected from swine, cattle, sheep, goats, equids, poultry (Arguedas et al. as discussed in [0020] and [0047]), cats, dogs, or aquatic species.

Claims 4, 5, 11, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Prisco et al. (EP 2285436 B1, as cited by Applicant in IDS 6/8/2020) in view of Cohen (U.S. Patent Application Publication No. 2015/0174321, as cited by Applicant in IDS 6/8/2020).
For claim 4, Prisco et al. discloses an intranasal administration device (as discussed in [0014] and Fig. 1A), comprising: a hand-held unit (Fig. 1A: 22) having a gripping portion (Fig. 1A: 40) and a spray head (as discussed in [0024] and Fig. 1A: 42, 44); a control unit (as discussed in [0014] and Fig. 1A: 26), fluidly coupled to the hand-held unit via one or more flexible connecting tubes (as discussed in [0034] and Fig. 1A: 28); one or more containers (as discussed in [0014], [0033] and Fig. 1A: 182) for holding at least one medicament, the containers being removably coupled to the control unit (as discussed in [0033]); and at least one pump (Fig. 1A: 180) located within the control unit (as shown in Fig. 1A), the pump configured to pump medicament form the control unit to the hand-held unit (as discussed in [0033]). 
Prisco et al. fails to show the one or more flexible connecting tubes configured to be resist widening upon the passage of medicament therethrough. However, Cohen teaches a fluid administration device (as discussed in the abstract and Fig. 1), comprising: a hand-held unit (Fig. 1: 200); a control unit (Fig. 1: 200), fluidly coupled to the hand-held unit via one or more flexible connecting tubes (as discussed in [0075] and Fig. 1: 400) configured to be resist widening upon the passage of medicament therethrough (as discussed in [0088] and Fig. 1: such that exterior protective jacket 408 surrounding fluid conductor 402). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Prisco et al. to include the connecting tube as taught by Cohen for the advantages of preventing damage to the connecting tube and ensuring the proper dosage of fluid is supplied to the spray head. 

For claim 5, Prisco et al. as modified by Cohen disclose the device of claim 4, wherein the spray head (Prisco et al. as discussed in [0024] and Fig. 1A: 42, 44) comprises a spray apparatus (Prisco et al. 42) and a nozzle (Prisco et al. 44).

For claim 11, Prisco et al. as modified by Cohen disclose the device of claim 4, wherein the hand-held unit (Prisco et al. Fig. 1A: 22) further comprises a trigger (Prisco et al. Fig. 1A: 50) configured to release predetermined amount of medicament into the nostril of a patient and thereby onto its mucosal tissue (Prisco et al. as discussed in [0011] and [0031]).

For claim 15, Prisco et al. fails to show the device of claim 4, further comprising a control panel configured to determine and display information relating to an intranasal administration process. However, Cohen teaches a fluid administration device (as discussed in the abstract and Fig. 1), further comprising a control panel (Figs. 2-3: 240, 240B) configured to determine and display information relating to an intranasal administration process (as discussed in [0067], [0068]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Prisco et al. to include the control panel as taught by Cohen for the advantage of displaying and entering data relating to an intranasal administration process.

For claim 17, Prisco et al. fails to show the device of claim 4, further comprising an administration indicator for identifying whether a full dosage of medicament has been delivered. However, Cohen teaches a fluid administration device (as discussed in the abstract and Fig. 1), further comprising an administration indicator (as discussed in [0084], [0085]: “Fluid delivery control module 380 may additionally activate a warning signal which may be visually or audibly transmitted to the user”) for identifying whether a full dosage of medicament has been delivered. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Prisco et al. to include an administration indicator as taught by Cohen for the advantage of alerting the user to whether a full dosage of medicament has been delivered.

For claim 18, Prisco et al. fails to show the device of claim 4, further comprising one or more valves, each valve being coupled to a container.  However, Cohen teaches a fluid administration device (as discussed in the abstract and Fig. 1), further comprising fluid delivery control module (as discussed in [0085] and Fig. 1: 380) for controlling the amount of fluid pumped and activation of the pump responsive to data received from the control unit. While specifically silent about one or more valves, one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Prisco et al. and Cohen to include one or more valves for the advantage of selectively releasing the medicament to be delivered by the spray head.

For claim 19, Prisco et al. fails to show the device of claim 4, further comprising a malfunction-identification system. However, Cohen teaches a fluid administration device (as discussed in the abstract and Fig. 1), further comprising a malfunction-identification system (as discussed in [0084], [0085]: “Fluid delivery control module 380 may additionally activate a warning signal which may be visually or audibly transmitted to the user for example through user interface 240 in syringe injector 200 or user interface 340 in fluid delivery device 300, and which may be associated with detection of low levels of vaccines in vaccine containers 312A-312C, or of disinfectant in disinfectant container 322, or of failure in one of the components of modules 310-370, or low battery power conditions, among other conditions which may require user alert.”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Prisco et al. to include an malfunction-identification device as taught by Cohen for the advantage of alerting the user to the functioning of the parts of the device and/or low levels of medicament.

For claim 20, Prisco et al. discloses an intranasal administration device (as discussed in [0014] and Fig. 1A), comprising: a hand-held unit (Fig. 1A: 22) having a gripping portion (Fig. 1A: 40) and a spray head (as discussed in [0024] and Fig. 1A: 42, 44) comprising a spray apparatus (42) and a nozzle (44); a control unit (as discussed in [0014] and Fig. 1A: 26) fluidly coupled to one or more medicament containers (as discussed in [0014], [0033] and Fig. 1A: 182); at least one flexible connecting tube (as discussed in [0034] and Fig. 1A: 28) fluidly coupling the hand-held unit and the control unit; at least one pump (Fig. 1A: 180) configured to pump medicament form the control unit to the hand-held unit (as discussed in [0033]).
Prisco et al. fails to show one or more dosing chambers fluidly coupled to the spray apparatus; the one or more flexible connecting tubes configured to be resist widening upon the passage of medicament therethrough; one or more temperature control units operatively coupled to the medicament containers; one or more control panels configured to determine and display information relating to an administration process and to optionally transmit real-time data to a remote device; and a malfunction-identification system configured to identify malfunction of the intranasal administration device. However, Cohen teaches a fluid administration device (as discussed in the abstract and Fig. 1), comprising: a hand-held unit (Fig. 1: 200) having an administering apparatus (Fig. 2: 210, 212); one or more dosing chambers (as discussed in [0061] and Fig. 2: 230) fluidly coupled to the administering apparatus; a control unit (Fig. 1: 200), fluidly coupled to the hand-held unit via one or more flexible connecting tubes (as discussed in [0075] and Fig. 1: 400) configured to be resist widening upon the passage of medicament therethrough (as discussed in [0088] and Fig. 1: such that exterior protective jacket 408 surrounding fluid conductor 402); one or more temperature control units (Fig. 1: 310) operatively coupled to the medicament containers (as discussed in [0077] and Fig. 1: containers 312A-312C); one or more control panels (Figs. 2-3: 240, 240B) configured to determine and display information relating to an administration process (as discussed in [0067], [0068]) and to optionally transmit real-time data to a remote device (as discussed in [0072], [0073], [0080]); and a malfunction-identification system (as discussed in [0084], [0085]: “Fluid delivery control module 380 may additionally activate a warning signal which may be visually or audibly transmitted to the user for example through user interface 240 in syringe injector 200 or user interface 340 in fluid delivery device 300, and which may be associated with detection of low levels of vaccines in vaccine containers 312A-312C, or of disinfectant in disinfectant container 322, or of failure in one of the components of modules 310-370, or low battery power conditions, among other conditions which may require user alert.”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Prisco et al. to include the dosing chamber, the connecting tube, the temperature control unit, the control panel and the malfunction-identification system as taught by Cohen for the respective advantages of administering a predetermined medicament dosage; preventing damage to the connecting tube and ensuring the proper dosage of fluid is supplied to the spray head; displaying and entering data relating to an intranasal administration process; and alerting the user to the functioning of the parts of the device and/or low levels of medicament.

Claims 6, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Prisco et al. (EP 2285436 B1, as cited by Applicant in IDS 6/8/2020) in view of Cohen (U.S. Patent Application Publication No. 2015/0174321, as cited by Applicant in IDS 6/8/2020), as applied to claims 4, 5, 11, 15 and 17-20 above, and further in view of Spire (U.S. Patent Application Publication No. 2010/0130960, as cited by Applicant in IDS 1/4/2022).
For claims 6, 7 and 12, Prisco et al. as modified by Cohen fail to show wherein the nozzle comprises a soft cone configured to: (i) fit the nostril of a patient; (ii) prevent dispersion of the spray outside the nostril; and (iii) direct the spray through the nostril towards the inner tissue; and wherein urging the spray head rearwardly triggers the release of a predetermined amount of said vaccination element into the nostril of a patient and thereby onto its mucosal tissue. However, Spire teaches an intranasal administration device (as shown in Figs. 1-7), comprising: a hand-held unit (Fig. 1: 1) comprising a spray head (5) comprising a nozzle (Fig. 2: 20), wherein the nozzle comprises a soft cone (as discussed in [0008]: rubber) configured to: (i) fit the nostril of a patient (as shown in Fig. 6); (ii) prevent dispersion of the spray outside the nostril (as discussed in [0004]: “Moreover, in particular when administering fluid compositions, it appears that a better spraying delivery into the nasal cavity is provided which becomes apparent by the fact that substantially less of the composition appears to leak out of the nose after administration.”); and (iii) direct the spray through the nostril towards the inner tissue (as shown in Figs. 2 and 6); wherein the medicament is released automatically when the soft cone has reached a predetermined depth inside the nostril of a patient (as discussed in [0021]: “The device has a dispensing mechanism 5, including a handle 6 and retainment spring 7. The dispensing mechanism can be actuated by retracting the handle 6 towards the body 2, whereupon a predetermined amount of the pharmaceutical composition is expelled from the device through protrusion 10.” Hence, the medicament is released automatically when the nozzle reaches a depth of the nostril in relation to the push back of the spring 7 towards the body 2, as shown in Fig. 1); and wherein urging the spray head rearwardly triggers the release of a predetermined amount of said vaccination element into the nostril of a patient and thereby onto its mucosal tissue (as discussed in [0021]: “The device has a dispensing mechanism 5, including a handle 6 and retainment spring 7. The dispensing mechanism can be actuated by retracting the handle 6 towards the body 2, whereupon a predetermined amount of the pharmaceutical composition is expelled from the device through protrusion 10.”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Prisco et al. and Cohen to include automatically releasing medicament and rearwardly triggering the spray head as taught by Spire for the advantages of comfortably inserting the nozzle while preventing insertion of the spray nozzle too far into the nasal cavity.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Prisco et al. (EP 2285436 B1, as cited by Applicant in IDS 6/8/2020) in view of Cohen (U.S. Patent Application Publication No. 2015/0174321, as cited by Applicant in IDS 6/8/2020), as applied to claims 4, 5, 11, 15 and 17-20 above, and further in view of Dogan (DE 202014008893 U1).
For claims 8-10, Prisco et al. as modified by Cohen fail to show the spray head comprises a first spray apparatus coupled to a first nozzle and a second spray apparatus coupled to a second nozzle. However, Dogan teaches an intranasal administration device (as shown in Fig. 4), comprising: a hand-held unit (as discussed in translated [0005], [0013]) comprising a spray head (2), wherein the spray head comprises a first spray apparatus (2) coupled to a first nozzle (1) and a second spray apparatus (2) coupled to a second nozzle (1), wherein the first spray apparatus and first nozzle are configured to move relative to the second spray apparatus and second nozzle to adjust the distance between them according to the distance between two nostrils of a patient (as discussed in translated [0016] and Fig. 6); wherein the first spray apparatus and first nozzle are configured to deliver a first medicament (Fig. 4: 5), and the second spray apparatus and second nozzle are configured to deliver a second medicament (as discussed in translated [0013] and Fig. 4: 5); and wherein the first and second nozzles comprise first and second soft cones (as shown in Fig. 4: 1) respectively, and wherein each soft cone is configured to: (i) fit the nostril of a patient; (ii) prevent dispersion of the spray outside the nostril; and (iii) direct the spray through the nostril towards the inner mucosal tissue (as discussed in translated [0007]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Prisco et al. and Cohen to include a first spray apparatus coupled to a first nozzle and a second spray apparatus coupled to a second spray apparatus as taught by Dogan for the advantage of administering the medicament simultaneously into both nostrils.

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Prisco et al. (EP 2285436 B1, as cited by Applicant in IDS 6/8/2020) in view of Cohen (U.S. Patent Application Publication No. 2015/0174321, as cited by Applicant in IDS 6/8/2020), as applied to claims 4, 5, 11, 15 and 17-20 above, and further in view of Bui (U.S. Patent No. 7,124,964, as cited by Applicant in IDS 7/6/2022).
For claim 13, Prisco et al. as modified by Cohen fail to show wherein the device is configured to adjust the at least one of the distance and diameter of the spray according to the anatomy of the patient. However, Bui teaches an self-adjusting flow nozzle (as discussed in the abstract), comprising: a nozzle (Fig. 1: 10), further comprising the device is configured to adjust the at least one of the distance and diameter of the spray according to the anatomy of the patient (as discussed in Col. 5, lines 27-34 and Figs. 2-5: “the pair of opposed leveraging members 36” adjusts the angle of the slot, thus determining the spray area). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Prisco et al. and Cohen to include the mechanism for adjusting the diameter of the spray as taught by Bui for the advantage selectively and comfortably administering medicament within the nasal passages of different animals. 

For claim 16, Prisco et al. as modified by Cohen fail to show a mechanism for adjusting the size of the spray droplets. However, Bui teaches an self-adjusting flow nozzle (as discussed in the abstract), comprising: a nozzle (Fig. 1: 10), further comprising a mechanism for adjusting the size of the spray droplets (as discussed in Col. 5, lines 27-34 and Figs. 2-5: “the pair of opposed leveraging members 36”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Prisco et al. and Cohen to include the mechanism for adjusting the size of spray droplets as taught by Bui for the advantage of selectively administering different size droplets of medicament to different animals. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Prisco et al. (EP 2285436 B1, as cited by Applicant in IDS 6/8/2020) in view of Cohen (U.S. Patent Application Publication No. 2015/0174321, as cited by Applicant in IDS 6/8/2020), as applied to claims 4, 5, 11, 15 and 17-20 above, and further in view of Monti Jr. (WO 2017/086924 A1, as cited by Applicant in IDS 10/9/2020).
For claim 14, Prisco et al. as modified by Cohen fail to show a RFID system configured to record each administration of medicament. However, Monti Jr. teaches an integrated fluid administration device (as shown in Fig. 1) further comprising a RFID system configured to record each administration of medicament (as discussed in [0018], [0030], [0052]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Prisco et al. and Cohen to include the RFID system as taught by Monti Jr. for the advantage of maintaining a record of each administration of medicament for quality control and tracking purposes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/           Examiner, Art Unit 3643